DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim of priority to U.S. Provisional Application No. 62/957,401, filed January 6, 2020, entitled Medical Image Processing Development Training and Validation Environment.

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 01/12/2021 and 07/29/2021 were reviewed and the listed references were noted.

Drawings
The 34 page drawings have been considered and placed on record in the file. 

Claim Objections
Claims 7, 11, 14, 18, and 19 are objected to because of the following informalities: 
	(a)	Claims 11, 18, and 19 recite dependencies from inaccurate claims, or else, the claims involve reciting mixed statutory classes.  It appears that Claim 11 should recite its dependency from Claim 8 instead of Claim 1; and Claims 18 and 19 should recite their dependency from Claim 15, instead of Claim 14 ; and;
	(b)	In Claims 7 and 14, the word “develop” is misspelled as “develope”.

 Appropriate correction is required.

Status of Claims
Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an image processing module configured to …”, in Claims 8-14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kauer et al. (“Automatic Quality Evaluation as Assessment Standard for Optical Coherence Tomography” – IDS) in view of Bagherinia et al. (10,169,864 - IDS).

Consider Claim 8, Kauer discloses “A system for segmenting images, the system comprising: an image processing module” (Kauer, Abstract, the OCT image processing “configured to receive images from at least one of an image database and an image system” (Kauer, Section 2.2, Image Data and Training) “and the image processing module: tessellates an image obtained from the image database and/or the imaging system into a plurality of sectors” (Kauer, Section 2.1, first paragraph, wherein it is disclosed that the quality criteria are calculated column-wise in each sectional image of the retina, i.e., each slice); “classifies each of the plurality of sectors by applying one or more pre-defined labels to each of the plurality of sectors, wherein the pre-defined labels indicate at least one of an image quality metric (IQM) and a metric of structure” (Kauer, Section 2.1., the disclosure of the procedure for AQuANet, and paragraph 2, wherein it is disclosed that quality assessment and a classification is carried out); “assigns each of the plurality of classified sectors an Image Quality Classification (IQC)” (Kauer, Abstract and Section 2.1, and Fig. 3, where output classification is disclosed); “identifies anchor sectors among the plurality of classified sectors, wherein the anchor sectors are identified by: applying the assigned IQC to identify columns across the image as candidates for initial segmentation” (Kauer, Section 2.1, wherein column-wise quality criteria are being calculated); “using the assigned IQC along each column to identify rows of maximum probability of containing segmentable images” (Kauer, Section 2.1, the column-wise calculation and also top of page 5, where it is disclosed “The predictions of all classes sum up to one with the highest probability determines the outcome”); “and identifying an array of high-probability sectors to become anchor cells for initiating segmentation” (Kauer, Section 2.1, top of page 5); “applies filtering and edge detection to identify target boundaries” (Kauer, Section 2.1, the CNN algorithms involving convolution and top of page 5, where upper border and lower border clipping is disclosed); “applies contouring across contiguous sectors and using the assigned IQC as a guide to complete segmentation of an edge between any two identified anchor sectors” (Fig. 1, where the quality map is shown to be superimposed on top of the fundus image).  Kauer does not explicitly disclose “smooths across segmented regions to increase parametric second-order continuity.”  However, in an analogous field of endeavor, Bagherinia discloses this feature for its segmented OCT image (Bagherinia, Column 11, lines 2 and 3)..  

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Kauer with teachings of Bagherinia to perform smoothing across segmented regions.  One of ordinary skill in the art would be motivated to combine Kauer and Bagherinia in order to perform a post-processing adjustment to the image to enhance its quality.  Therefore, it would have been obvious to combine Kauer and Bagherinia to obtain the invention of Claim 8.

Consider Claim 9, the combination of Kauer and Bagherinia discloses “The system of Claim 8, wherein the image processing module further tessellates the image by applying a repeating geometric pattern to the image to provide a plurality of sectors in a grid and wherein each of the plurality of sectors are shaped like the geometric pattern” (Kauer, Section 2.1, the column-wise processing on each slices interpreted as repeating geometric pattern).

Consider Claim 10, the combination of Kauer and Bagherinia discloses “The system of Claim 9, wherein the geometric pattern comprises one of a rectangular geometric pattern and a hexagonal geometric pattern” (Kauer, Section 2.1, the column-wise processing on each slices are rectangular geometric pattern).

Consider Claim 11, the combination of Kauer and Bagherinia discloses “The system of Claim [[1]]8, wherein the image processing module further: determines if the assigned IQC indicates a below-threshold probability of finding an edge; and completes a bridge to preserve a gap if it is determined that the assigned IQC indicates a below-threshold probability of finding an edge” (Kauer, Section 2.1, top of page 5, class with highest probability).

Consider Claim 12, the combination of Kauer and Bagherinia discloses “The system of Claim 8, wherein the image processing module further classifies each of the plurality of sectors by labeling each of the plurality of sectors with one or more of the following types of labels: System-Specific, Subject-Independent grades, or metrics; Subject-Specific, Quality Independent grades; Quality-Specific grades and Expert labels” (Kauer, Section 2.1, Figure 1, where system-specific labels are used for quality results).

Consider Claim 13, the combination of Kauer and Bagherinia discloses “The system of Claim 12, wherein the expert labels are obtained by expert annotation of the images wherein the expert physically marks the images at pre-defined points” (Kauer, Section 2.2, where clinically relevant and labeled data is obtained).

Consider Claim 14, the combination of Kauer and Bagherinia discloses “The system of Claim 8, wherein the image database comprises images acquired using healthy control subjects to develop[[e]] an age-stratified normative database” (Kauer, Section 2.2, first paragraph, a randomly selected balanced database).

Claims 1-7 recite methods with steps corresponding to the system elements recited in Claims 8-14, respectively.  Therefore, the recited steps of method Claims 1-7 are mapped to the proposed combination of Kauer and Bagherinia references in the same manner as the corresponding elements in system Claims 8-14, respectively.  In addition, the rationale and motivation to combine the Kauer and Bagherinia references, presented in rejection of Claim 8, apply to these claims.  

Claims 15-20 recite non-transitory computer readable recording media storing  programming instructions corresponding to the functions of the system elements recited in Claims 8-13, respectively.  Therefore, the recited steps of method Claims 15-20 are mapped to the proposed combination of Kauer and Bagherinia references in the same manner as the corresponding elements in system Claims 8-13, respectively.  In addition, the rationale and motivation to combine the Kauer and Bagherinia references, presented in rejection of Claim 8, apply to these claims.  Finally, the combination of Kauer and Bagherinia discloses a memory (Kauer, Section 2.1, second paragraph and Bagherinia, Column 21, lines 51-57).  

Contact
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Choi et al. (US 2015/0317790).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662